FILED

APRO 9 2029.

Clerk, US District C
District Of Montana

IN THE UNITED STATES DISTRICT COURT Bilings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, oe
Case No. CR 15-52-BLG-SPW
Plaintiff,

VS. ORDER
COLTON WAYNE NEAL,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Revocation Hearing set for Wednesday,

April 15, 2020 at 2:00 p.m. is VACATED and RESET for Wednesday, April 15, .

2020, at 1:00 p.m., changing the time of the hearing only. The hearing will be

held VIA VIDEO from the Yellowstone County Detention Facility. Counsel

may appear in the Snowy Mountains Courtroom thirty (30) minutes prior to the

hearing to video conference with Defendant. If the defendant objects to this hearing —

being held via video, he must file a motion to continue the hearing to allow time for

the defendant to be transported.
The Clerk of Court is directed to notify counsel and the U.S. Marshals Service
of the making of this Order.

DATED this 7““day of April, 2020.

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
